Citation Nr: 0428238	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an upper back 
disorder.  


REPRESENTATION

Appellant represented by:	Virgil Bucchianeri, Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's request to reopen 
his claim for service connection for a low back disorder and 
denied his claim for service connection for an upper back 
disorder.  

The Board of Veterans' Appeals (Board) in a December 2000 
decision reopened and remanded the veteran's claim for 
service connection for a low back disorder and remanded his 
claim for service connection for an upper back disorder.  

When the claims were returned to the Board it was determined 
that the development ordered had not been completed.  See 
Stegall v. West, 11  Vet. App. 268 (1998).  The Board 
undertook development of the veteran's claims and requested 
clarification of the VA physician's opinion.  Subsequently, 
38 C.F.R. § 19.9(a)(2) was invalidated in the decision of 
Disabled American Veterans v. Principi, 327 F. 3d 1319 (Fed. 
Cir 2003).  The regulation granting the Board authority to 
develop claims was invalidated and the veteran's claims were 
remanded by the Board in April 2004 to comply with the 
decision.  The claims have now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's sacralization of the L5 vertebra is a 
congenital disorder which pre-existed his entrance into the 
service.  

2.  The veteran's low back pain in service was secondary to 
instability of the lumbosacral spine related to his 
congenital sacralization of L5 which represented merely a 
flare-up of symptoms.  

3.  The veteran's current degenerative osteoarthritis was not 
caused by the veteran's injuries in service.  

4.  The veteran sustained injuries from a fall and heavy 
lifting to the upper and lower back in service, which were 
diagnosed as a strain, competent medical evidence does not 
demonstrate the injuries in service resulted in any permanent 
back disorder.  


CONCLUSION OF LAW

1.  An upper back disorder was not incurred or aggravated in 
service, and the service incurrence of a low back disorder 
may not be presumed.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R.§§  3.303, 3.304, 3.306, 3.307, 3.309 (2004).  

2.  A low back disorder was not incurred or aggravated in 
service, and the service incurrence of a low back disorder 
may not be presumed.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R.§§  3.303, 3.304, 3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in January 1999 preceded the passage of the VCAA.  
In such a case the Court noted the statute and the regulation 
provide for pre-initial-AOJ-adjudication notice, but the 
Court specifically recognized that, where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant had the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
In this case the Board remanded the claim in December  2000 
for the veteran to be notified of the VCAA.  The RO notified 
the veteran of the provisions of the VCAA in a March 2001 
letter.  The Board considers that any defect in notifying the 
veteran has been cured.  

The RO explained what evidence was necessary to support the 
veteran's claim in the April 1999 statement of the case and 
the April 2000, June 2002 and August 2003 supplemental 
statements of the case.  The RO obtained the veteran's 
service medical records, VA records and arranged for the 
veteran to be examined by VA.  The veteran has not identified 
any other evidence which has not been obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 2002); 38 
C.F.R. § 3.306 (2004).  

Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during wartime 
service.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  The 
United States Court of Veterans Appeals (Court) in Hunt v. 
Derwinski, 1  Vet. App. 292 (1991), found that when there is 
a temporary worsening of symptoms and the condition itself 
did not worsen or the disability remained unaffected by these 
flare-ups there has been no aggravation of the preexisting 
condition.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  A service entrance 
examination report is not currently included in the claims 
folder.  September 1967 service medical records include a 
Clinical Record Cover sheet indicating the veteran was 
transferred to the hospital for treatment of suspected 
degenerative disc disease.  Subsequently, records from the 
orthopedic clinic dated in December 1968 reveal the veteran 
injured his back while carrying heavy objects in January 
1967.  He continued to work with thoracic back pain which 
gradually increased in severity.  He had been evaluated in 
1967 with a diagnosis of a back sprain.  He was evacuated to 
Japan for physical therapy and treatment.  Since that date he 
had constant symptoms of back pain.  The pain had become more 
severe in the lumbosacral area than the thoracic.  There was 
no history of any neurological deficit or symptoms.  X-rays 
of the lumbosacral spine revealed sacralization of L5 
vertebra on the right.  The X-rays of the thoracic spine 
showed it was within normal limits.  Examination revealed 
slight flattening of the lumbosacral curve.  There was slight 
tenderness at T5 and 6 and at L5.  There was no paraspinal 
spasm.  The impression was low back pain possibly secondary 
to instability of the lumbosacral spine with sacralization of 
L5.  The veteran was given a permanent profile.  Service 
separation examination in April 1969 noted sacralization of 
the lumbar vertebra.  

The veteran applied for service connection for a back 
disorder when he was separated from the service.  VA 
examination in August 1969 revealed the veteran was in no 
distress.  The dorsal and lumbar curves were normal.  The 
veteran reported he was tender in the midline of the sacrum.  
X-rays of the lumbar and dorsal spine demonstrated a normal 
spine.  The diagnosis was history of acute low back strain, 
recovered from.  

There are no records of treatment for a back disorder dated 
between 1969 and 1998.  

VA records in November 1998 reveal complaints of low back 
pain.  X-rays of the thoracic spine showed mild spondylosis 
with mild old anterior wedging of the thoracic vertebral 
body.  X-ray of the lumbar spine revealed degenerative disc 
disease of L5-S1.  There was mild degenerative disk disease 
at L5-S1 with a grade I posterior spondylolisthesis of L5 on 
S1.  The remainder of the disc spaces were normal.  

The veteran submitted statements from his relatives dated in 
December 1998.  They recalled the veteran had back pain in 
1969.  His sister stated that before his service he was in 
good health.  After he returned from the service he had to 
use a cane and could not walk, sit or sleep without pain or 
discomfort.  

VA outpatient treatment records from 1999 include treatment 
for degenerative joint disease and degenerative disc disease 
of the cervical spine and lumbar spine.  

VA examination in April 2001 noted the veteran had spasm in 
the cervical region into the shoulder girdle and arm.  The 
veteran did not perform range of motion as he was afraid of 
pain.  X-rays of the thoracic spine revealed degenerative 
changes with spurring especially in the lower levels.  X-rays 
of the lumbar spine revealed mild degenerative changes with 
sacralization of L5 to the sacrum on the right side.  
Diagnoses included degenerative osteoarthritis of the entire 
cervical, thoracic and lumbar spines.  Degenerative disc 
disease of C5/6, C6/7.  Sacralization of L5, on the right 
side, thoracic strain from service injury of 1967 without 
neurological deficit at that time.  

In his discussion the VA physician wrote the following:

It is obvious that this patient has 
rather extensive cervical, thoracic and 
lumbar degenerative arthritis, as well as 
degenerative disc disease in the cervical 
region.  The patient has developed this 
over the last 30 years, since his 
discharge from the service, and no doubt 
the injury in the service aggravated this 
condition.  The records are quite clear 
that this patient sustained a thoracic 
lumbar sacral strain without neurological 
deficit, as a result of his service 
injury in January 1967.  The 
sacralization of L5 was a congenital 
lesion, and was certainly present at the 
time of his tour of duty in the service 
and not aggravated by his injury.  This 
patient, is no doubt suffering from the 
aging process and the degenerative 
osteoarthritis of his entire spine, which 
may have been aggravated by his injury in 
service, but certainly not caused by this 
injury.   

The Board remanded the claim in April 2004 and requested 
clarification of the opinion set out above.  The VA physician 
in February 2004 wrote the following:

I am asked to clarify my previously 
stated impression on this veteran's back 
condition and answer whether or not his 
current thoracic and or lumbar disability 
is associated with his service injury.  

From his service medical records, it was 
determined (the veteran) had degenerative 
joint disease of his back with 
sacralization of L5 on the right.  He did 
have a fall that is documented by a 
physician and treated without complete 
relief for that fall.  He was actually 
separated from the military secondary his 
continued complaints of back pain.  

His X-rays were basically normal and 
neuro-examination indicated there was no 
permanent neurological deficits from the 
fall.  His initial rating exam on his 
back in 1969 indicated he had full 
recovered from his back strain in 
service.  

The medical board indicated a 30 year 
span where the veteran did not receive 
medical care for his back.  Based on this 
information I must render the opinion 
that it is not as likely as not that this 
veteran sustained an injury in the 
military service that is associated with 
his current back disabilities.  My use of 
the term "aggravating" in my original 
exam, obviously has further confused the 
issue of this opinion.  Because the 
veteran did not seek medical care for his 
back condition for over 30 years, it is 
my opinion that is it's not as likely as 
not that the injury in the military 
aggravated his sacralization of L5, which 
is simply lumbar scoliosis, and would 
have been a pre-existing condition since 
it is a congenital condition.  X-rays and 
physical examination documentation from 
his medical service record after the fall 
do not support permanent injury to the 
back.  30 years without documentation of 
medical care for his back only further 
supports this opinion.  The veteran's 
complaints and attempts to provide a 
nexus are based on subjective information 
alone and do not medically support a 
decision that his current extensive 
degenerative arthritis is caused or 
aggravated by a fall incident in the 
military in 1967.  

The veteran's claim presents a complex factual scenario.  The 
veteran had a pre-existing low back disorder, sacralization 
of L5 and also sustained an injury in service which caused 
symptoms of upper back pain, diagnosed as a strain.  For that 
reason the Board analyzed the evidence and sought a competent 
medical opinion to address two distinctly different theories 
of entitlement.  

The first question is did the veteran have a pre-existing 
back disorder.  In this case the service records do not 
include a report of examination at entrance.  For that reason 
the presumption of soundness is not applicable in this 
instance.  38 C.F.R. § 3.304 (2004).  Even if it were 
applicable and there were an entrance examination the 
statements of the VA physician that the veteran had a 
congenital disorder, sacralization of L5, rebuts any 
presumption of soundness, and provides clear and unmistakable 
evidence the disorder pre-existed service.  See Harris v. 
West, 11 Vet .App. 456, 462 (1998).  

The next question to be addressed is whether the veteran's 
pre-existing disorder increased severity in service beyond 
the natural progress of the disease.  38 C.F.R. 
§ 3.306(a)(2004).  In his discussion in April 2001 the VA 
physician stated the veteran's "sacralization of L5 was a 
congenital lesion" and "was not aggravated by his injury."  
The examiner differentiated the veteran's congenital disorder 
from his later development of osteoarthritis which he 
attributed to the aging process.  Although the service 
medical records noted lumbosacral instability, it was 
attributed to the congenital disorder ..No additional 
disability of the lumbar spine was diagnosed either in 
service or on the August 1969 VA examination report.  In his 
addendum in February 2004 the VA physician stated there was 
no indication of any permanent injury as a result of the 
fall.  There is no indication in the record that there was 
any increase in the underlying pathology of the congenital 
disorder.  Clearly and unmistakably there is sufficient 
evidence to rebut the presumption of aggravation under § 
3.306(b).  See Crowe v. Brown, 7 Vet. App. 238, 247 (1994) 
(citing Bagby v. Derwinski, 1 Vet App. 225, 227 (1991)); see 
The low back pain in service represented merely flare-up of 
symptoms, not an increase in the underlying disorder.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board has 
concluded the veteran's pre-existing congenital sacralization 
of L5 was not aggravated in service.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  

The Board next considered whether the injury to the back, 
from a fall or strain from lifting heavy objects, is related 
to the currently diagnosed degenerative osteoarthritis of the 
thoracic and lumbar spines.  (The veteran has not submitted a 
claim for degenerative disc disease of the cervical spine, or 
neck.)  The veteran has stated he did not seek treatment 
after his separation from the service until 1998.  

He has submitted statements from his sister indicating he had 
chronic back pain since service and he also states he had 
back problems since he left the service.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that an appellant's testimony may, in and 
of itself, be sufficient to show in-service symptoms and 
post-service continuity of symptomatology.  Nevertheless, 
notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  

In this case the August 1969 VA examination found the veteran 
had recovered from his in-service back strain.  The physician 
in April 2004 noted the X-rays did not support a finding of 
any permanent injury to the veteran's back.  The VA physician 
relied heavily on the lack of any medical treatment between 
1969 and 1998 as the basis for his opinion that is was not 
likely the veteran's current osteoarthritis was related to 
service.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

There is no competent medical evidence which supports the 
veteran's claim that his current degenerative osteoarthritis 
of the thoracic and lumbar spines is related to service or 
that the congenital lumbar disorder was aggravated in 
service.  In addition, there was no evidence of arthritis 
within the initial post service year.  38 C.F.R. § 3.307, 
3.309 (2004).  The Board has concluded the service connection 
is not warranted for an upper back or lower back disorder.  



ORDER

Service connection for an upper back disorder is denied.  

Service connection for a low back disorder is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



